Citation Nr: 0809359	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral spine strain.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1980.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO continued a 10 percent rating for 
the veteran's service-connected lumbosacral spine strain.  In 
April 2005, the veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in February 2006, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no medical evidence prior to September 26, 2003, 
to document that the appellant had any qualifying 
incapacitating episodes due to lumbar disc disease during the 
previous twelve-month period, or that he had separately 
ratable neurological manifestations to be combined with 
orthopedic manifestations of his service-connected low back 
disability.

3.  Since September 26, 2003, the veteran's lumbosacral spine 
strain disability has been manifested by subjective 
complaints of pain, with forward flexion to 90 degrees and 
combined range of motion of the thoracolumbar spine of 290 
degrees; there has been no evidence of increased limitation 
of motion on repetitive use, there is no evidence of muscle 
spasm, guarding resulting in abnormal gait, abnormal spinal 
contour, any associated neurological manifestations or 
incapacitating episodes of intervertebral disc syndrome 
(IVDS). 





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral spine strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5293 (2003), 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5237, 5243, General Rating Formula for 
Diseases and Injuries of the Spine (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Court has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating for his service-connected low back 
disability, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claim.  Clearly, this letter meets 
Pelegrini's content of notice requirements, as well as the 
VCAA's timing of notice requirement.

The Board notes that the veteran was provided notice of the 
criteria for a higher rating for his low back disability in 
the February 2006 SOC, which suffices for Dingess/Hartman.  
The Board further notes that a March 2006 letter informed the 
appellant how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, also consistent with Dingess/Hartman.  While 
the latter notice was provided subsequent to the last 
readjudication of the claim, the Board finds that the veteran 
is not prejudiced by the timing or form of the notice.  
Because the Board's decision herein denies the claim for an 
increased rating for the service-connected low back 
disability, no disability rating or effective date is being, 
or will be, assigned; accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

In addition, the Board finds that the April 2004 VCAA letter, 
which informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating, 
read together with the February 2006 SOC, which included 
pertinent rating criteria, and the March 2006 letter, which 
explained how disability ratings are determined, satisfy the 
notice requirements of Vazquez-Flores.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and reports of VA examinations.  Also of record and 
considered in connection with this claim are various 
statements provided by the veteran and by his representative, 
on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability ratings are 
determined by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in 
the following decision is, therefore, undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Historically, by rating action of May 1985, the RO granted 
service connection for right back spondylosis, grade II, and 
assigned an initial 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, DC 5299-5293, effective December 17, 1984.  
In February 2004, the veteran filed his current claim for an 
increased rating.  In the November 2004 rating decision, the 
RO continued the 10 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Initially, the Board notes that, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the spine, including intervertebral disc syndrome (IVDS).  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new DCs, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).


1.  Rating Criteria prior to September 26, 2003

Under the rating criteria in effect prior to September 26, 
2003, former DC 5293 provided, effective September 23, 2002, 
that IVDS was evaluated by one of two alternative methods: on 
the basis of total duration of incapacitating episodes over 
the previous 12 months, or, alternatively, by combining under 
38 C.F.R. § 4.25 separate ratings for its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method resulted in the 
higher rating. For purposes of evaluation under former DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).

Alternatively, the veteran's low back disability could be 
evaluated under DC 5295, rating lumbosacral strain.  Under 
former DC 5295, lumbosacral strain with characteristic pain 
on motion warrants a 10 percent rating.  A 20 percent rating 
is assignable for lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating requires 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

VA should look back no more than a year from the date the 
claim for an increased rating was filed.  Hart, 21 Vet. App. 
at 509.  In this case, the appellant filed his claim in 
February 2004 and the Board has looked back to February 2003 
for pertinent evidence.

The Board finds that a rating in excess of 10 percent for the 
veteran's service-connected low back disability, for the 
period prior to September 26, 2003, is not warranted as there 
is no medical evidence of record during this time period with 
which to rate the veteran's low back disability.  Private 
treatment records dated from September 1996 to September 2003 
show on complaints, findings or diagnoses related to the low 
back.


2.  Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
the General Rating Formula, a 10 percent rating is assignable 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2007).

Under the revised rating criteria, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.  

Considering the pertinent evidence in light of the criteria 
(as in effect since September 26, 2003), the Board finds that 
a rating in excess of 10 percent for the veteran's service-
connected low back disability, for the period since September 
26, 2003, is not warranted.  

On VA examination in August 2004, the veteran reported that 
his pain was 3 on a scale of 10 in the low back with fatigue 
and lack of endurance, precipitated by walking, driving, and 
standing for prolonged periods of time.  This pain was 
alleviated with rest.  The veteran said this condition flared 
occasionally, mild in nature, for 30 minutes, again 
influenced by strenuous activity and prolonged sitting and 
standing.  

On examination, forward flexion was to 90 degrees, extension 
to 16 degrees, lateral flexion to 14 degrees left and 20 
degrees right, and lateral rotation to 40 degrees 
bilaterally.  There were no additional limits to range of 
motion caused by pain, weakness, fatigue or lack of endurance 
following repetitive use.  There was a negative straight leg 
raise bilaterally.  X-rays showed severe degenerative changes 
and spondylolisthesis at L5-S1.  The VA examiner diagnosed 
lumbosacral spine strain.

An October 2004 private hospital magnetic resonance imaging 
(MRI) scan of the lumbar spine showed a grade II listhesis of 
L5 on S1.  The listhesis and degenerative disc disease 
resulted in moderate to severe neural foraminal encroachment 
bilaterally.  Findings were somewhat greater toward the right 
due to a small amount of disc material and adjoining facet 
hypertrophy.  The L4-5 level demonstrated left sided disc 
protrusion with no spinal stenosis or definitive neural 
foraminal narrowing.  The remaining lumbar levels did not 
show any evidence for disc herniation, spinal stenosis, or 
neural foraminal encroachment.

On VA examination in February 2006, the veteran complained of 
numbness in all four extremities during normal daily 
activities and sharp intermittent pains that began in 
approximately 2002.  He also noted some difficulty with 
balance at times.  No flare-ups of the back condition were 
reported, but mild stiffness was noted in the lower back with 
occasional pain that did not radiate.  The veteran's gait was 
described as slow and deliberate.  

On examination, forward flexion was to 90 degrees; extension 
to 30 degrees with pain beginning at 20 degrees; lateral 
flexion to 40 degrees, bilaterally; left lateral rotation to 
40 degrees; and right lateral rotation to 50 degrees with 
pain beginning at 40 degrees.  There were no additional 
limits to range of motion caused by pain, weakness, fatigue 
or lack of endurance following repetitive use.  Diagnosis was 
lumbosacral spine strain.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 10 
percent since September 26, 2003.  

A rating in excess of 10 percent is not warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  In this regard, there is no medical evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or combined range 
of motion of not greater than 120 degrees.  Rather, the 
veteran had forward flexion to 90 degrees in the 2004 VA 
examination and to 90 degrees in the 2006 VA examination and 
a combined range of motion of 220 degrees in 2004 and 290 
degrees in 2006.   In addition, the medical evidence during 
the period in question does not demonstrate muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Rather, the February 2006 VA 
examiner specifically indicated that there was no muscle 
spasm, localized tenderness or guarding severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.

The Board has considered the veteran's complaints regarding 
his low back disability resulting in functional impairment; 
however, although the veteran had pain on motion during the 
February 2006 VA examination, there was no additional 
limitation of motion due to pain with repetitive use, nor was 
there weakness, lack of endurance, or incoordination.  The 
Board notes that the revised criteria contemplate symptoms 
such as pain, stiffness, aching, etc., if present, thus, 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the sections of the rating schedule for 
evaluating neurological disabilities.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  Thus, consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07, provides no 
basis for a higher rating.

While, under Note (1) of the General Rating Formula, VA also 
must consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected lumbar spine disability, 
such would not be the case here.

The medical evidence does not support that the veteran has 
any separately ratable neurological manifestation that, 
combined with the orthopedic manifestations, would warrant a 
higher rating.  The Board notes that private medical records 
from September 2003 to March 2005 indicate that the veteran 
showed no neurological symptoms when seen in September 2003, 
although numbness of feet was noted.  A private September 
2004 medical record reveals that the veteran complained of 
occasional low back pain, worse on the right side than the 
left side, but he denied radicular symptoms.  It also was 
noted that he had begun to notice paresthesias in both hands.  
A nerve conduction test revealed evidence of peripheral 
polyneuropathy in the lower extremities and changes 
consistent with a left L5 radiculopathy with additional 
changes in the left L3, L4 distribution of unclear clinical 
significance given the veteran's asymmetric muscle stretch 
reflexes.  A February 2005 private medical record shows nerve 
conduction studies demonstrated a significant peripheral 
neuropathy.  The veteran was seen the following month for 
follow-up of polyneuropathy and the record notes his main 
problem was pain, particularly when driving a car, without 
weakness but with mainly sensory loss.  The February 2006 VA 
examiner investigated the veteran's polyneuropathy, including 
administering a nerve conduction test, and diagnosed 
peripheral polyneuropathy in the upper and lower extremities.  
The VA examiner concluded that there were neither symptoms 
nor findings suggestive of lumbar spine radiculopathy or of 
neurologic deficits due to his lumbar spine condition.  The 
evidence of record is not indicative of a separately ratable 
neurological disability.  Rather, neurological deficits 
appear to be due to polyneuropathy and not to the veteran's 
service-connected low back disability.

Further, there is no medical evidence that the veteran's 
service-connected low back disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
There simply is no objective evidence of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during any 12-month period, which is 
required for a 20 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, DC 5243 (2007). 

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

There also is no showing that the veteran's lumbosacral spine 
strain has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extraschedular basis pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (as cited in the November 2004 rating 
decision).  Here, the Board finds that the veteran's low back 
disability has not objectively been shown to markedly 
interfere with his employment (i.e., beyond that contemplated 
in the 10 percent rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of objective evidence of any of the factors outlined 
above, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for lumbosacral spine strain 
is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


